Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2008                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  135970                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

                                                                   SC: 135970
  v                                                                COA: 274888
                                                                   Muskegon CC: 05-051481-FH
                                                                                05-051482-FC
  CURTIS DWAYNE MEANS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 8, 2008
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2008                        _________________________________________
           s0519                                                              Clerk